Citation Nr: 0328836	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-10 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and two friends

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to April 
1943.  He died on November [redacted], 1998.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
hearing was held at the regional office in September 1999.


REMAND

The veteran died on November [redacted], 1998.  The veteran's death 
certificate lists the veteran's cause of death as aspiration 
pneumonia, due to or as a likely consequence of brain stem 
cerebrovascular infarct, due to or as a likely consequence of 
atherosclerotic disease, due to or likely as a consequence of 
hyperlipidemia.  Another significant condition contributing 
to death but not resulting in the underlying cause was listed 
as coronary artery disease.  He was hospitalized at a private 
facility at the time of death.

During the veteran's lifetime, he was service connected at a 
40 percent evaluation for arthritis of the lumbar spine with 
lumbosacral strain, a 20 percent evaluation for hypertrophic 
arthritis of the cervical spine, a 10 percent evaluation for 
anxiety disorder, a 10 percent evaluation for hypertrophic 
arthritis of the right shoulder, and a noncompensable 
evaluation for otitis media, chronic, catarrhal.  The veteran 
was granted individual employability by a March 1998 rating 
decision.  The appellant, the veteran's widow, now argues 
that service connection should be granted for the cause of 
the veteran's death.

It has been asserted, essentially, that the veteran was under 
a great deal of stress at the time he had a stroke.  He was 
repairing a house and the city had imposed time limits that 
he was having trouble meeting.  Reportedly this, and other 
events, placed him under great stress.  It is asserted that 
(1) he could not do the work fast enough because of his 
service connected disorders, and, (2) that the stress of his 
anxiety disorder caused the stroke.

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Board notes that there are no medical records in 
the claims file from the time period immediately prior the 
veteran's death, particularly any from November 1998.  The 
Board notes that the appellant appeared to indicate, in her 
hearing testimony dated September 1999, that the veteran was 
hospitalized for approximately a week prior to his death.  
The Board is of the opinion that the records from that 
hospitalization may contain crucial information as to the 
cause of the veteran's death, and must therefore be obtained 
and associated with the veteran's claims folder.  
Additionally, records of any ongoing psychiatric treatment 
should be obtained.

Further, the Board recognizes the opinion dated February 1999 
from a private chiropractor who treated the veteran who 
indicated that, although the veteran's heart condition was 
the final cause of the veteran's death, his service connected 
disabilities placed a drastic physical demand on the veteran, 
and may have diminished his quality and duration of life, and 
as well the opinion from another health care provider dated 
June 1999, who indicated that, in her opinion, the drastic 
demand that the veteran's service related injuries placed on 
him physically and mentally had a direct relationship to his 
heart condition and resulting demise.

In light of these submitted opinions, the Board is of the 
opinion that a VA medical examiner should be given an 
opportunity to review the relevant evidence in the claims 
folder and provide an opinion as to the nature of the 
relationship, if any, between the cause of death noted on the 
veteran's certificate of death and the veteran's service 
connected disabilities.  It would be especially probative to 
have the records surrounding the terminal hospitalization.

Accordingly, this case is REMANDED for the following 
development:

1.	The RO should contact the appellant 
and request that she provide the names 
and addresses of all medical care 
providers who recently treated the 
veteran for his service connected 
disabilities, and particularly the 
name and address of the medical 
facility the veteran was treated at in 
November 1998.  (That is the private 
facility wherein he was an inpatient 
at the time of death.)  Any continuing 
psychiatric treatment records should 
also be obtained.  Actual clinical 
records as opposed to summaries of the 
records should be sought.  After 
securing any necessary release(s), the 
RO should obtain those records not 
already associated with the veteran's 
claims file, particularly any 
available records from Decatur 
Hospital or Harris Hospital.  Again, 
all records concerning the terminal 
hospitalization and recent psychiatric 
treatment should be obtained.  If 
there is an attempt to obtain records 
that is unsuccessful that should be 
noted in the file.

2.	The RO should have a VA examiner 
review the claims folder, including a 
copy of this REMAND, and provide an 
opinion as to whether it is at least 
as likely as not that a disability of 
service origin, to include the 
veteran's service connected 
disabilities of arthritis, otitis 
media, or anxiety, caused or 
contributed to his cause of death.  In 
providing such an opinion, the 
examiner should specify and address 
the nature and extent of the 
relationship, if any, between the 
veteran's service connected conditions 
and his cause of death.  The complete 
rationale for all conclusions reached 
(to include citation, as necessary, to 
specific evidence in the record) 
should be set forth.  

3.	The RO should review the physician's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with and 
satisfied.  The RO must also ensure 
that all notice obligations under 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) and other applicable 
legal criteria, are complied with and 
satisfied.

6.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.  Readjudication should 
include consideration of all evidence 
associated with the claims files since 
the last statement or supplemental 
statement of the case.  Thereafter, to 
the extent the appeal is not 
satisfied, a supplemental statement of 
the case should be issued, with an 
appropriate opportunity to respond.  
The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




